Citation Nr: 1225101	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  04-19 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an effective date prior to October 1, 1991, for the grant of service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert F. Howell, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel
INTRODUCTION

The Veteran served on active duty from August 1968 to August 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 1993 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In November 1974, the Veteran filed a claim for service connection for "severe nervous condition," in June 1983 he filed a claim for service connection for "nervous disorders," and VA has received evidence in connection with both claims reflecting diagnoses of various psychiatric disorders including depressive neurosis, schizophrenia, and PTSD.  In a November 1985 decision, the Board explicitly denied entitlement to service connection for PTSD.  

In a July 1993 rating decision, the RO granted service connection for PTSD and assigned a disability rating of 100 percent and an effective date of October 1, 1991.  In November 1993, the Veteran's then attorney submitted a statement that, as explained below, the Board construes as a notice of disagreement with the assigned October 1, 1991, effective date for the grant of service connection for PTSD.  In a March 2004 statement of the case (SOC), the RO addressed the Veteran's claim for an earlier effective date of service connection for PTSD on its merits, including whether a previous denial of service connection for a nervous condition, claimed November 29, 1974, had already been adjudicated as a claim for PTSD.  The Veteran filed a timely substantive appeal to the Board in May 2004.  

Accordingly, the Board determines that the issue of entitlement to an effective date prior to October 1, 1991, for the grant of service connection for an acquired psychiatric disorder, to include PTSD, is properly before the Board, and the Board has jurisdiction over this issue.

In June 2007, the Veteran testified during a Board hearing before a Veterans Law Judge (VLJ) at the RO.  A transcript of that hearing is of record. 

In January 2008, the Board denied entitlement to an effective date earlier than October 1, 1991, for the award of service connection for PTSD.  The Veteran appealed the January 2008 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2010, the Court vacated the Board's decision and remanded the appeal to the Board.  Specifically, the Court determined that the Board had not adequately addressed the Veteran's contention that one or more claims for psychiatric disability other than PTSD remained unadjudicated and  pending after the Board's November 1985 decision, and did not discuss the applicability of the "implicit denial doctrine" to the case.  The Court further determined that, because of the factual nature of the implicit denial doctrine assertions on appeal, on remand, the Board must make the proper factual determinations concerning the implicit denial doctrine in the first instance and readjudicate the matter based on those factual findings.

While the Board has characterized the issue before it as entitlement to an effective date prior to October 1, 1991, for the grant of service connection for an acquired psychiatric disorder, to include PTSD, as reflected on the title page, the issue of whether the Veteran's November 1974 claim or any other claim remains pending is encompassed by this issue, and the merits of the Veteran's contention that one or more claims for psychiatric disability other than PTSD remained unadjudicated and  pending after the Board's November 1985 decision is addressed in this decision.

Furthermore, while the Board acknowledges that PTSD is the only disability for which service connection was awarded in the July 1993 rating decision on appeal, the Board considers the Veteran's appeal to encompass the issue of whether he is entitled to an earlier effective date for any acquired psychiatric disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Finally, the VLJ who presided over the Veteran's June 2007 hearing is no longer employed by the Board.  The Veteran was informed of this in March 2012 and was given the opportunity to request a hearing before a new VLJ.  In a response received in April 2012, the Veteran indicated that he did not wish to appear at another hearing, and requested that the Board consider his case on the evidence of record.  Therefore, the Board will proceed to address the appeal on the merits.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for PTSD was explicitly denied, and the claims of entitlement to service connection for any other psychiatric disability, to include severe nervous condition, nervous disorders, schizophrenia, and depressive neurosis, were implicitly denied, by the Board in a decision dated in November 1985.

2.  The November 1985 Board decision in which service connection for PTSD was explicitly denied provided notice such that a reasonable person could infer that any claims of entitlement to service connection for any other psychiatric disability, to include a November 1974 claim for severe nervous condition, a June 1983 claim for nervous disorders, and informal claims for schizophrenia and depressive neurosis, had been decided unfavorably.  

3.  Subsequent to the Board's final November 1985 decision, the earliest written communication requesting a determination of entitlement or evidencing a belief in entitlement to service connection for PTSD or any other psychiatric disability was received by VA on July 20, 1988.


CONCLUSIONS OF LAW

1.  The November 1985 Board decision is final as to the claim of entitlement to service connection for any psychiatric disability, to include severe nervous condition, nervous disorders, PTSD, schizophrenia, and depressive neurosis.  38 U.S.C. § 4004(b) (1982), 38 C.F.R. §§ 19.104 (1985); currently 38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  

2.  No claim for an acquired psychiatric disorder, to include severe nervous condition, nervous disorders, PTSD, schizophrenia, and depressive neurosis, remained pending after the November 1985 Board decision became final.   38 U.S.C. § 310 (1982); 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.157(b)(1), 3.160(c), 3.303, 3.304(f), 4.130, Diagnostic Codes 9201-05, 9410, 9411 (1985, 1993, 2011).

3.  The criteria for an effective date of July 20, 1988, but no earlier, for grant of entitlement to service connection for PTSD have been met.  38 U.S.C.A. §§ 5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.102, 3.155(a), 3.400 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  The award of service connection for PTSD represented a substantiation of the Veteran's original claim, and thus the filing of a notice of disagreement with the effective date of service connection did not trigger additional 38 U.S.C.A. § 5103(a) notice requirements.  Therefore, any defect as to notice is not prejudicial.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 134 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).  Moreover, neither the Veteran nor his attorney has argued that the Veteran has been provided inadequate notice, and the Board finds that any such inadequate notice is harmless in this case as the Veteran and his attorney, as reflected in a May 2004 statement from the Veteran and a January 2009 brief from the Veteran's attorney, have demonstrated actual knowledge of the criteria both to establish an earlier effective date and to demonstrate that a claim has not yet been adjudicated by VA and is still pending.

The Veteran's service treatment records, VA medical treatment records, VA examinations, and identified private medical records, as well as letters from the Veteran's private medical provider have been obtained.  There is no indication in the record that any additional evidence relevant to the issue on appeal is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.  

Also, in Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the June 2007 Board personal hearing, the VLJ articulated the issue as entitlement to an earlier effective date of the award of service connection for PTSD, and whether the adjudication of a 1974 claim of service connection for a nervous disorder was properly undertaken.  The Veteran was assisted at the hearing by an accredited representative from the American Legion.  The VLJ and the representative asked questions regarding the proper effective date of the Veteran's award of service connection for his psychiatric disability, specifically regarding his asserted pending claim from 1974.   No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.

Neither the Veteran nor his attorney has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.  Moreover, the Board also finds that the Veteran has been accorded ample opportunity to present evidence and argument.  See 38 C.F.R. § 3.103 (2011).  

All of the evidence in the Veteran's claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the matter on appeal.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

II.  Legal Criteria

In pertinent part, the effective date of an award of benefits is the date of receipt of the claim to reopen or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).  Under VA regulations, a claim includes a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2011); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  38 C.F.R. § 3.155(a) (2011).

A claim for VA benefits, whether formal or informal, remains pending until it is finally adjudicated.  38 C.F.R. § 3.160(c) (2011); see also Adams v. Shinseki, 568 F.3d 956, 960 (Fed. Cir. 2009).  A claim will also remain pending if VA has failed to notify the claimant of the denial of the claim.  Cook v. Principi, 318 F.3d 1334, 1340 (Fed. Cir. 2002) (en banc).  

However, a subsequent final adjudication of a claim which is identical to a pending claim that had not been finally adjudicated terminates the pending status of the earlier claim.  Williams v. Peake, 521 F.3d 1348, 1351 (2008).  The later disposition, denying the claim on its merits, also decides that the earlier identical claim must fail.  Id.  The notice given that the later claim has been disallowed informs the veteran that his claim for service connection has failed.  Id.  This notice affords the veteran the opportunity for appeal to the Board, and if necessary to the Court and the United States Court of Appeals for the Federal Circuit (Federal Circuit), so that he might demonstrate that his claim should have been sustained.  Id.

Furthermore, in certain circumstances, pursuant to the "implicit denial doctrine," "a claim for benefits will be deemed to have been denied, and thus finally adjudicated, even if [VA] did not expressly address that claim in its decision."  Adams, 568 F.3d at 961.  The implicit denial doctrine also applies when the subsequent adjudication is a Board, rather than a regional office, decision.  Cogburn v. Shinseki, 24 Vet. App. 205, 212 (2010) (citing Jones v. Shinseki, 619 F.3d 1368, 1373 (Fed. Cir. 2010)).

While entitlement to VA benefits is a property interest protected by the Due Process Clause of the Fifth Amendment to the United States Constitution, and, therefore, veterans have a constitutional right to a fair adjudication of their claims for benefits, the implicit denial doctrine does not violate a claimant's constitutional rights, per se.  See Cushman v. Shinseki, 576 F.3d 1290, 1298 (Fed. Cir. 2009) (determining that a veteran's disability benefits are nondiscretionary, statutorily mandated benefits, to which a veteran is entitled upon a showing that he meets the eligibility requirements set forth in the governing statutes and regulations, and thus entitlement to benefits is a property interest protected by the Due Process Clause of the Fifth Amendment to the United States Constitution); Cogburn, 24 Vet. App. 205.  However, as discussed in detail below, certain criteria must be met in order for the implicit denial doctrine to apply.  Cogburn, 24 Vet. App. 205.  Several factors must be considered in analyzing the applicability of the implicit denial doctrine, including the relatedness of claims, the specificity of the adjudication, the timing of the claims, and whether the claimant was represented at the time the claims were filed.  Id. 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

III.  Factual Background

A VA hospital summary reflects that the Veteran was admitted with a diagnosis of "depression" on November 1, 1974, and was discharged with a diagnosis of "depressive neurosis" on December 23, 1974.  The hospital summary reflects that the Veteran initially complained of becoming increasingly more anxious and depressed, and reported that he had been under psychiatric care on and off since his discharge from service.  He also reported that he could not make long-range plans, was impulsive, felt that he had little self-discipline, and had had severe sleep disturbance and anorexia.  On initial mental status examination, he was depressed and anxious without delusions or hallucinations, and it was noted that, during his stay, he expressed suicidal ideas.  

On November 29, 1974, the Veteran filed a "Veteran's Application for Compensation or Pension."  On the application form, under the heading "Nature of Sickness, Disease, or Injuries for Which This Claim is Made and Date Each Began," the Veteran stated "Severe nervous condition."  Also, on the application, the Veteran filled out sections that the form instructed "need NOT be completed unless you are now claiming compensation for a disability incurred in service," and sections that instructed "should be completed only if you are applying for nonservice-connected pension."  Furthermore, under the heading "List Civilian Physicians and Hospitals Where You Were Treated For Any Sickness, Injury or Disease Shown in Item 27A Above Before, During, or Since Your Service, and any (Military) Hospitals Since Your Last Discharge," the Veteran reported that he had been treated in a VA Hospital for the disability of "Nervous condition" on November 1, 1974.

In a rating decision dated in February 1975, the RO in Detroit, Michigan, addressed the November 29, 1974, claim, characterized the claim as one for pension, and noted the VA hospital records showing that the Veteran was depressed and anxious without delusions or hallucinations, and that he had been treated with medication and psychotherapy.  In the notice letter accompanying the rating decision, dated in March 1975, the RO explained that the VA hospital report had been considered, but that the Veteran was not eligible for pension benefits because his disabilities were not sufficient to permanently prevent him from engaging in substantially gainful employment.  

A VA outpatient treatment report dated in April 1975 reflects that the Veteran was admitted with a diagnosis of schizophrenia.

On June 15, 1983, the Veteran again filed an application for benefits, filling out the relevant sections for both compensation and nonservice-connected pension.  Under the heading "Nature of Sickness, Disease, or Injuries for Which This Claim is Made and Date Each Began," the Veteran stated "Nervous Disorders (Began soon after discharge began treatment in 1972)."

Following VA's receipt of the Veteran's June 1983 claim, he submitted private treatment records, received by VA in June 1983, dated from April 1975 to August 1976.  A report of hospitalization form April 1975 to July 1975 reflects a diagnosis of acute schizophrenic episode.  An August 1975 hospital record reflects a diagnostic impression of schizophrenia, chronic, undifferentiated type.  An October 1975 hospital discharge summary reflects that the Veteran had been hospitalized from July 1975 to October 1975, was admitted being quite delusional and hallucinatory, with feelings of isolation and depersonalization, and that he had a discharge diagnosis of schizophrenia, chronic undifferentiated type, in partial remission.  In April 1976, the Veteran was hospitalized for intentionally overdosing on alcohol and drugs and was diagnosed as having schizophrenia, paranoid, in remission, and schizoid personality.  In July 1976 the Veteran was voluntarily admitted to a hospital, complaining of irrational and bizarre behavior, characterized by mounting anxiety, disturbing thoughts, depression, and suicidal ideation, and he was noted to have been very anxious and fearful when he was admitted; his admitting diagnosis was psychotic depression reaction, and his diagnostic impression at discharge was schizophrenia.  

A July 1983 request form for a VA examination from the RO reflects that the Veteran was to be evaluated for the disabilities of "nervous condition" and "schizophrenia."  The form contains the notation: "Please examine for all conditions affecting unemployability."  

The report of an August 1983 VA examination reflects that the Veteran complained of inability to work around others and inability to cope and to take care of himself.  Psychiatric examination of the Veteran reflects that the VA examiner did not have the claims file available for review.  The Veteran reported that, after discharge from the military, he found it very difficult to relate to people and became quite isolated, and had had a suicide attempt in 1974.  The VA examiner noted that, at that time, apparently a diagnosis of schizophrenia was made.  The Veteran reported not being able to cope with stress after his discharge, frequent nightmares about his Vietnam experiences after returning from there, flashbacks, feelings of mistrust, having little interest in things he used to have interest in, exaggerated response to loud noises, and some guilt about surviving his Vietnam experience.  The examiner noted that the Veteran became tearful when asked to discuss his situation, and that his mental activity was rather slowed and nonproductive, but that there was no evidence of any hallucinatory experiences or delusional thinking, and that the Veteran seemed to be oriented correctly.  The examiner stated that the Veteran was a Vietnam veteran who had had difficulty adjusting since his discharge in August 1971, and the diagnosis was PTSD, chronic.

In October 1983, the RO sent the Veteran a letter stating the following: "We have requested service records from the military to support your claim for service connection for post-traumatic stress disorder."  The letter further stated the following: "As the name 'post-traumatic stress disorder' suggests, traumatic events may trigger emotional symptoms some time after the actual traumatic events, and of subsequent changes in your behavior."  The letter further requested that the Veteran identify events or experiences in service that he found most upsetting and describe the events in detail, asked questions regarding the circumstances of the events and how they currently affected the Veteran, and requested that the Veteran submit relevant post-service medical records. 

An August 1983 memorandum from an RO adjudication officer to a VA medical center director indicates that the August 1983 VA psychiatric examination was being returned as inadequate for rating purposes.  The memorandum states that, while PTSD was diagnosed, the examiner did not provide requested symptomatology and the identifiable stressor beyond some general references to Vietnam, and that, additionally, it was requested that a reconciliation of the Veteran's psychiatric diagnoses made since approximately 1975 be provided, such as depressive neurosis, schizophrenia, schizoid personality, and alcohol and drug abuse. 

In November 1983, the Veteran submitted a letter from a private therapist, indicating that the Veteran was currently undergoing personal counseling and had been diagnosed with PTSD, and that it was the opinion of the therapist that to require the Veteran to review and record the traumatic combat incidents that were causing him stress and terror would be psychologically devastating at that time.  

In December 1983, a letter from the Veteran to a Member of Congress was forwarded to VA.  In the letter, the Veteran stated that he had submitted a disability claim to VA that year, that he had been in psychiatric treatment in 1974 and several times in the past few years, and that it had been evident since 1974 that his problems were the result of his combat experiences in Vietnam.  The Veteran further stated that the experiences were traumatic in the extreme, and that he feared for his sanity if forced, as VA was demanding, to recount these incidents.  The Veteran stated that he had supplied VA with adequate information, that they had corroborating reports from their own psychiatrist and the Veteran's private therapist that the Veteran had PTSD, and that further requirements to document his combat experience would only constitute psychological harassment to discourage veterans from seeking benefits.  The Veteran requested that VA evaluate him for his disability on the current evidence, which he felt was sufficient and complete.

In a rating decision dated in January 1984 and sent to the Veteran in February 1984, the RO denied service connection for PTSD, and granted nonservice-connected pension.  The rating decision states, "SMR's [service medical records] make no reference to any finding, treatment, complaint or diagnosis pertaining to nervous disorder."  It further states that the Veteran alleged that he first sought psychiatric treatment in 1971, but that the November 1974 VA record referred to a history of psychiatric care on and off since service, and that the Veteran was expressing suicidal ideas, and the diagnosis was depressive neurosis.  The rating decision noted the private treatment record from April 1975 describing an acute schizophrenic episode, where the Veteran was disoriented and with auditory and visual hallucinations, and that a diagnosis of schizophrenic undifferentiated type was made in August 1975; the April 1976 private record indicating that the Veteran had overdosed on alcohol and drugs and suggested that the Veteran presented with a schizoid personality and paranoid schizophrenic episode; and the July 1976 private note relating the Veteran's complaint of irrational, bizarre behavior, and diagnosing schizophrenia, and noting that the Veteran admitted to having a great deal of difficulty since Vietnam.  The rating decision also noted the August 1983 VA examination report reflecting a diagnosis of PTSD, and the symptomatology noted by the August 1983 VA examiner, as well as the November 1983 statement from the Veteran's therapist reflecting that he was unable to work due to PTSD.  In the rating decision, the RO also noted that the Veteran was unable to relate stressors from his period of military service.  The rating decision states that the evidence did not show that PTSD was service related in the absence of a recognizable stressor.  

In March 1984, the Veteran filed a notice of disagreement, stating that he disagreed with VA's decision that his PTSD was not service connected.

In April 1984, the RO issued an SOC to the Veteran.  The SOC reflects that a complete review of all of the evidence was received, and states that the service treatment records did not make any reference to any finding, treatment, complaint or other diagnosis pertaining to a nervous disorder.  The RO also again noted the 1974 VA hospital report reflecting depressive neurosis, the April 1975 private treatment record reflecting acute schizophrenic episode, the April 1976 private hospital report reflecting schizoid personality with paranoid schizophrenic episode, the August 1983 VA examination indicating a diagnosis of PTSD, and the November 1983 letter from the Veteran's therapist regarding his PTSD.  It was also noted that the RO sent the Veteran a letter requesting information regarding his in-service events and how they affected him, but that the Veteran was unable to relate stressors from his period of active service.  The SOC notes the basic legal criteria for service connection.  The RO concluded that service connection for PTSD was not warranted, as a complete review of the evidence did not reveal a recognizable stressor in service, and the evidence did not show that PTSD was service related.

In June 1984, the Veteran's representative filed a substantive appeal to the Board, and stated that the reason that the Veteran was unable to relate stressors during his period of active duty was that the traumatic experiences prevented him from relating these events, as the Veteran would suffer severe exacerbation of already active neurosis, and that various reports from other sources already supported these contentions.  

In April 1985, the Board remanded the issue of entitlement to service connection for PTSD.  In doing so, the Board noted that, in substance, the Veteran contended that he had PTSD resulting from traumatic combat experiences in Vietnam, that the Veteran served in Vietnam, but that service treatment records were negative for any psychopathology.  It was also noted that post service records reflected psychiatric treatment with diagnoses including schizophrenia, depressive neurosis, schizoid personality, and alcohol and drug abuse.  It was further noted that a VA diagnosis of PTSD in August 1983 was retuned as inadequate for rating purposes for want of an identifiable stressor and the recognized criteria, and that the Veteran had failed to report for another scheduled examination.  The Board instructed the RO, on remand, to afford the Veteran a special psychiatric examination by a board of two psychiatrists who had not previously examined the Veteran, and that special attention should be paid to evaluation for posttraumatic stress neurosis.  A copy of the remand was issued to the Veteran in April 1985.

In an August 1985 letter, the Veteran informed VA that he knew that he was denied service connection due to stressors not gone over with the VA psychologists, and that the letter from his therapist stated that this would be psychologically devastating for him.  

In September 1985, the Veteran's representative stated that it had been noted that the Veteran failed to report for the special examination ordered in the Board remand.

In a November 1985 decision, the Board adjudicated the Veteran's claim, with the issue listed as "Entitlement to service connection for a psychiatric condition claimed as posttraumatic stress disorder."  The Board noted the Veteran's experience in Vietnam, and stated: "The service medical records, including the reports of both enlistment and separation examinations, are negative for any evidence of psychiatric impairment."

The Board also noted the Veteran's VA hospitalization in November 1974 for complaints of increasing anxiety and depression, severe sleep disturbance, and psycho-sexual confusion, and that it had been noted that he had been under psychiatric care intermittently since service.  It also noted that mental status examination on admission showed the Veteran to be depressed and anxious without delusions or hallucinations, and that he was discharged to outpatient care with a diagnosis of depressive neurosis.  The Board noted the private treatment and hospitalization records from April to October 1975 that indicated complaints of delusions, hallucinations, suicidal ideation, depersonalization, anxiety, and depression, and a history of poor family and social adjustment, with much difficulty with nerves since combat in Vietnam and a final diagnosis of schizophrenia.  The Board further noted the April 1976 hospital admission following a suicide attempt with alcohol and drugs, and a discharge diagnosis of paranoid schizophrenia and schizoid personality.  It also noted that the Veteran was voluntarily admitted in July 1976 for complaints of irrational and bizarre behavior characterized by mounting anxiety, disturbing thoughts, depression, and suicidal ideation, that his disturbing thoughts included homicidal ideation, that on admission the Veteran was grossly psychotic, and that he was discharged with a final diagnosis of schizophrenia, chronic, undifferentiated type.

The Board further noted the August 1983 VA examination, when the Veteran stated that he had experienced paranoid feelings, interpersonal difficulties, frequent nightmares and flashbacks, exaggerated startle, and survivor guilt after his Vietnam service, and that the diagnosis had been chronic PTSD.  The Board noted that, although the examination report had been returned for lack of identifiable stressors beyond general references to Vietnam and other recognized criteria, the Veteran had failed to report for scheduled reexaminations in September 1984 and August 1985.  The Board also noted the November 1983 letter from the Veteran's private therapist regarding his PTSD and inability to relate his personal experiences in Vietnam.  The Board stated the legal criteria that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by wartime service.

However, the Board noted that the Veteran contended that he was afflicted with PTSD relating to his experiences while in Vietnam, but that the overall evidence currently of record did not confirm the presence of posttraumatic stress neurosis.  The Board stated that the Veteran undoubtedly underwent unpleasant and stressful experiences in Vietnam, but that these experiences had not been clearly delineated and, except for recent and scant references to the nightmares and flashbacks of Vietnam, nowhere throughout numerous medical reports were there described symptoms characteristic of delayed stress neurosis.  The Board furthermore noted that service connection for the particular illness was ultimately predicated upon a clinical diagnosis of same supported by certain requisite findings, that the August 1983 VA psychiatrist had made a diagnosis of PTSD with no review of the voluminous medical history of record, and that such diagnosis was not supported by a clear description of traumatic events or other recognized criteria and had been returned as inadequate, but that the Veteran had failed to report for scheduled reevaluations on two occasions.  The Board further noted that the preponderance of the medical evidence suggested that the Veteran's post service emotional and adjustment difficulties were manifestations of schizophrenia.  The Board determined that, under the circumstances, the record was insufficient for it to conclude that the Veteran, in fact, had a posttraumatic stress disorder caused by military service, and that his failure to cooperate in resolving the conflicting evidence of record precluded a favorable decision on his behalf. 

On July 20, 1988, VA received a communication from a Member of Congress, with an attached statement from the Veteran to the Member stating that he had filed a claim for disability for PTSD with VA but had been denied because he was unable to recount his war experiences, and that it was evident from his post-service records that his problems were service-connected and dating back to 1972.

On October 1, 1991, VA received a statement from the Veteran requesting that his claim for service connection for PTSD be reopened.  In a rating decision issued to the Veteran in July 1993, the RO granted service connection for PTSD.  In the decision, the RO stated that the effective date of service connection was October, 1, 1991, the date that the Veteran's reopened claim was received.  

In a statement received by VA in November 1993, the Veteran's then attorney stated that he was filing a claim on behalf of the Veteran for "redetermination of the effective date of his 100% disability from Nov 1, 1991, to a date in 1974 when he first filed a claim for nervous condition, or to such other date as is established by the evidence."  

In a March 1994 letter from the RO to the Veteran's attorney, the RO stated that it recognized the attorney as the Veteran's representative on the issue of "effective date of 100% evaluation of service connected post traumatic stress disorder," pending the attorney's reply to the letter.

In a January 1995 letter to the Veteran, the RO stated that, regarding the Veteran's attorney's November 1993 letter concerning the issue of whether there was a clear and unmistakable error (CUE) in a January 1984 decision that denied service connection for PTSD, the RO did not have the authority to consider the request, and if the Veteran wished to have the November 1985 Board decision reconsidered, he must filed a motion for reconsideration with the Board.  

In a January 2001 rating decision, the RO denied entitlement to an earlier effective date of service connection for PTSD on the basis that there had not been CUE in the June 1993 rating decision.

In an October 2002 rating decision, the RO denied an earlier effective date for service connection for PTSD, and determined that the issue of service connection for a nervous condition, claimed on November 29, 1974, had already been adjudicated as a claim for PTSD, and remained denied.  The Veteran filed a notice of disagreement with this determination in October 2003.

In a March 2004 SOC, the RO again denied entitlement to an earlier effective date of service connection for PTSD, and determined that the previous denial of service connection for a nervous condition, claimed November 29, 1974, had already been adjudicated as a claim for PTSD and remained denied.  In the SOC, the RO acknowledged the letter received from the Veteran's Member of Congress in July 1988, but stated that, at that time, all of the requirements of service connection had not been met.  The RO further stated that, on October 1, 1991, the Veteran reopened his claim for PTSD and submitted a detailed stressor letter in March 1992, and that, following verification of his claimed stressors, service connection for PTSD was granted effective October 1, 1991, the date of his reopened claim.  The RO further stated that entitlement to service connection back to July 1988 could not be established as the Veteran had not provided the required stressor evidence the RO requested prior to the date of his reopened claim of October 1, 1991.

In May 2004, the Veteran filed a substantive appeal to the Board.

During his June 2007 Board hearing, the Veteran and his representative argued that the effective date of service connection for PTSD should be the November 29, 1974, date that the Veteran filed a claim for a nervous condition, and that that claim remained unadjudicated.  The Veteran further testified that, when he filed his claim for service connection in 1983, he had forgotten that he had previously filed a claim for compensation.

IV. Whether a service connection claim remained pending following the November 1985 Board decision

As noted in the introduction above, the Court found that it was error for the Board, in its January 2008 decision, not to address the Veteran's disagreement with the RO's refusal to adjudicate what he argued were pending claims.  Accordingly, the Court instructed the Board to address the Veteran's contention that his 1974 claim for a severe nervous condition and a 1975 informal claim for schizophrenia remain pending and unadjudicated.  According to the Court, as part of its analysis, the Board may be required to consider whether (1) the Veteran filed more than one claim in 1974; (2) what claim(s) were adjudicated in 1974; (3) what disabilit(ies) the Veteran claimed in 1983, to include depressive neurosis, schizophrenia, and PTSD; (4) whether the 1983 claim was for the same disability as the 1974 claim; and (5) what, specifically, was adjudicated in the 1985 decision?  See Cogburn, 24 Vet. App. at 214-15.

Regarding the first question posed by the Court, a liberal reading of the Veteran's November 1974 application for VA benefits, on which he filled out the sections for both compensation and pension, suggests he filed two claims at that time: one for nonservice-connected pension, and one for service connection for disability characterized as "Severe nervous condition" and "Nervous condition" on the application.  

Regarding the second question, in light of the record, and the Board's determination below, the issue of what claim(s) were adjudicated in the February 1975 rating decision is moot.  In this regard, the finality of neither the February 1975 decision denying nonservice-connected pension nor the 1984 RO decision granting nonservice-connected pension for PTSD has been challenged by the Veteran, his attorney, or any of his accredited representatives at any time.  Furthermore, the Board's determination below that any service connection claims for psychiatric disability still pending at the time of the November 1985 Board decision were denied in that decision renders moot the question of whether any service connection claim remained pending after the February 1975 rating decision.  

Also, in accordance with the Court's decision, with respect to any claims that may have remained pending prior to the Board's November 1985 decision, the Board must also consider whether the implicit denial doctrine applies to those claims, and adequately explain any determination that the Veteran's claims were implicitly denied by the Board's November 1985 decision.  In doing so, according to the Court, the Board must address each of the following factors, which are to be taken into consideration in applying the implicit denial doctrine:  (1) relatedness of the claims; (2) the specificity of adjudication; (3) the timing of the claims; and (4) whether the claimant is represented.  Id. at 215.  The remaining three questions noted above, regarding the disabilit(ies) claimed in 1983, whether the 1983 claim was for the same disability as the 1974 claim, and what, specifically, was adjudicated in the 1985 decision Board decision are addressed in the four-part implicit denial doctrine analysis below.

For the reasons set forth below, the Board finds that the implicit denial doctrine applies in this case, so that any service connection claims for psychiatric disability that may have still been pending at the time of the November 1985 Board decision, to include severe nervous condition, nervous disorders, PTSD, schizophrenia, and depressive neurosis, were denied in the Board's November 1985 decision.

A.  Relatedness of the claims

The Board must consider whether the Veteran's "November 1974 claim and his June 1983 claim are identical or related claims."  Cogburn, 24 Vet. App. at 215.  The Court observed that "it is important to note whether the claimant is seeking benefits for a generalized set of symptoms, a specifically diagnosed disorder, or two (or more) specifically diagnosed disorders that are closely related."  Id. at 212.  The Court referenced the cases of Adams, 568 F.3d at 963 (noting that the conditions for which the veteran sought VA benefits were closely related because rheumatic heart disease and bacterial endocarditis both affect heart valves and are frequently associated with each other); Deshotel v. Nicholson, 457 F.3d 1258, 1261-62 (2006) (the claimant was seeking service connection for two conditions that were closely related: a head injury and a psychiatric disability resulting from that head injury); and Ingram v. Nicholson, 21 Vet. App. 232, 247 (2007) (noting that the appellant's claim for VA benefits under 38 U.S.C. § 1151 was unrelated to his claim for nonservice-connected pension benefits).  Id.

The Court, moreover, noted that on both the November 1974 and June 1983 applications for service connection, "the Veteran referred to a 'nervous condition,' but that his June 1983 claim was termed and developed by VA as a claim for the strict disability of post-traumatic stress disorder.  The requirement that a claimant identify the benefit sought means that the claimant must describe the nature of the disability for which he is seeking benefits."  Cogburn, 24 Vet. App. at 215 (citation omitted). 

In this case, the Board finds that the November 1974 and June 1983 claims are "identical or related," and that any informal claims for psychiatric disabilities were encompassed by these claims.  Furthermore, the Board finds that all such formal and informal claims for psychiatric disability are closely related for the purposes of applying the implicit denial doctrine.

The disabilities the Veteran explicitly claimed in the November 1974 and June 1983 applications for benefits are extremely similar, if not essentially identical.  In 1974, the Veteran claimed "Severe nervous condition"; in 1983, he claimed "Nervous Disorders (Began soon after discharge began treatment in 1972)."  Given a liberal reading of each claim, the nature of the benefits being sought in both November 1974 and in June 1983 was service-connected compensation for a general set of psychiatric symptoms, explicitly claimed as severe nervous condition or nervous disorders, encompassing all disability or disorders reasonably raised by the evidence of record relating to such set of symptoms; this includes depressive neurosis, schizophrenia, PTSD, and all other psychiatric disorders for which evidence was submitted in connection with the claims.

The terms "Severe nervous condition" and "Nervous Disorders" explicitly used by the Veteran in his 1974 and 1983 claims are, on their face, extremely similar.  Moreover, the fact that the Veteran included with his 1983 claim for "Nervous Disorders" a statement in parenthesis that such disorders "Began soon after discharge began treatment in 1972," and subsequently submitted private treatment records dated from April 1975 to August 1976 reflecting diagnoses of and treatment for schizophrenia, strongly suggests that he intended for his claim to include any and all psychiatric disorders for which he received treatment in the early 1970s and thereafter, including schizophrenia.  Such claimed psychiatric disorders beginning in the early 1970s, and for which he received treatment in the early and mid-1970s, would reasonably include all formally and informally claimed psychiatric disorders encompassed by the November 1974 claim.  Given the closeness of the terms used, the reference to the early 1970s symptoms and treatment, and the evidence submitted in connection with the Veteran's 1983 claim, the Board finds that the disabilities that the Veteran explicitly claimed in the 1974 and in 1983 claims are extremely similar, and arguably identical, and reflect that the Veteran intended to claim the same disability or symptom set in both claims.

In this case, the Board finds that any informal claims for service connection for any psychiatric disability, including schizophrenia and depressive neurosis, are encompassed by the 1974 claim for severe nervous condition or the 1983 claim for nervous disorders.  Assuming that, prior to the 1983 claim, there had been informal claims raised for specific psychiatric disorders such as depressive neurosis in January 1975 and schizophrenia in April 1975, the Veteran's 1974 claim for a severe nervous condition encompassed these claims.  The Board must assume that, in filing the November 1974 claim for severe nervous condition, "[r]easonably, the [Veteran] did not file a claim to receive benefits only for a particular diagnosis, but for the affliction his mental condition, whatever that is, causes him."  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Thus, any informal claims based on the Veteran's diagnoses of depressive neurosis in January 1975 and schizophrenia in April 1975, "which arose from the same symptoms for which he was seeking benefits, do not relate to entirely separate claims not yet filed by the [Veteran], but should [be] considered to determine the nature of the [Veteran's] current condition relative to the claim he did submit."  Id. at 9.  Likewise, in connection with his 1983 claim, the Veteran submitted numerous private treatment records dated from April 1975 to August 1976 reflecting diagnoses of and treatment for schizophrenia.  Id. at 5 (a claim for benefits must be considered a claim for any disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that the Secretary obtains in support of the claim).

The Board notes the case of Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008), discussed by the Veteran's attorney in a January 2009 brief, in which the Federal Circuit held that "the 'factual basis' of a claim for purposes of 38 U.S.C. § 7104(b) is the veteran's disease or injury rather than the symptoms of the veteran's disease or injury," and "that a properly diagnosed disease or injury cannot be considered the same factual basis as distinctly diagnosed disease or injury," so "that because § 7104(b) distinguishes claims according to their factual bases, claims based upon distinctly and properly diagnosed diseases or injuries cannot be considered the same claim."  Boggs, 520 F.3d at 1335.  Pursuant to 38 U.S.C.A. § 7104(b), when a claim is disallowed by the Board, the claim may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered.  However, the Court in Clemons clarified that Boggs applied to the 38 U.S.C. § 7104(b) prohibition on reopening a previously denied claim based on the same factual basis, as a different diagnosed disability presented a different factual basis of a previously denied claim, and not to original claims: "by its own terms and rationale, Boggs is not applicable to, and does not inform us how to determine, the scope of a claim at the time the claim is filed."  Clemons, 23 Vet. App. at 7.  

Moreover, any informal claims for depressive neurosis, schizophrenia, or any other such psychiatric disorders that may have been raised prior to the Veteran's June 1983 claim are necessarily encompassed by the Veteran's November 1974 claim for severe nervous condition; if not, they cannot be informal claims for service connection.  Severe nervous condition is the only disability for which the Veteran had expressly claimed service connection benefits prior to his June 1983 claim for nervous disorders.  Any evidence constituting an informal claim for service connection in this case, prior to the 1983 claim for service connection, cannot be an original claim for service connection independent of the 1974 claim for severe nervous condition.  See 38 C.F.R § 3.157(b)(1); MacPhee v. Nicholson, 459 F.3d 1323 (2006) (medical records alone cannot constitute an informal claim for service connection).  Independent of the 1974 claim for severe nervous condition, the records on which the informal claims would be based are only treatment records received by VA relating to psychiatric disorders, which lack the intent element necessary for an original claim for service connection.  See MacPhee, 459 F.3d at 1325-28.

Furthermore, all of the diagnosed psychiatric disorders at issue in this case, to include depressive neurosis, schizophrenia, and PTSD, are "closely related" for purposes of applying the implicit denial doctrine in light of Court and Federal Circuit precedent, which has cited factors such as the body part or system affected and whether the disorders are frequently associated in determining whether disorders are related for the purpose of applying the implicit denial doctrine.  See Adams, 568 F.3d at 963 (noting that the conditions for which the veteran sought VA benefits were closely related because rheumatic heart disease and bacterial endocarditis both affect heart valves and are frequently associated with each other); Deshotel, 457 F.3d at 1261-62 (the claimant was seeking service connection for two conditions that were closely related: a head injury and a psychiatric disability resulting from that head injury).  In this case, the Veteran's claimed disorders are each psychiatric in nature, frequently associated and with overlapping symptomatology.  See, e.g., 38 C.F.R. § 4.130, Diagnostic Codes 9201-05, 9410, 9411 (2011) (setting forth under VA's Schedule for Rating Disabilities the same rating criteria under the General Rating Formula for Mental Disorders for all psychiatric disabilities except for eating disorders, including for schizophrenia, any type of neurosis, and PTSD). Thus, the Board finds that the claimed disorders in this case are at least as related as the disorders found to be closely related in Adams and Deshotel.

The Board notes the Court's observation that on both the 1974 and 1983 applications, the Veteran "referred to a 'nervous condition,' but that his June 1983 claim was termed and developed by VA as a claim for the strict disability of post-traumatic stress disorder."  Cogburn, 24 Vet. App. at 215.  Although in 1983 the Veteran filed a service connection claim for nervous disorders: an August 1983 VA examination reflects a diagnosis of PTSD; an October 1983 development letter to the Veteran from the RO refers to his claim as "your claim for service connection for post-traumatic stress disorder," and specifically discusses the criteria to establish PTSD (mainly the stressor element); the claim of service connection for PTSD was adjudicated by RO in the January 1984 rating decision and April 1984 SOC; the Veteran's March 1984 notice of disagreement refers specifically to the denial of PTSD; and the Board specifically adjudicated and denied service connection for PTSD in its November 1985 decision.  

However, to the extent that the Veteran's claim for nervous disorders was termed and developed as a claim for PTSD, such was largely the result of Veteran's refusal to comply with VA's development attempts, which involved specific attempts to reconcile past treatment and diagnoses for various psychiatric disabilities.  For example, the Board notes the August 1983 memorandum from an RO adjudication officer to a VA medical center director indicating that the August 1983 VA psychiatric examination was being returned as inadequate and that another examination and opinion was being requested, and stating that, while PTSD was diagnosed, it was requested that a reconciliation of the various psychiatric diagnoses made since approximately 1975 be provided, such as depressive neurosis, schizophrenia, schizoid personality, and alcohol and drug abuse; however, the Veteran refused to report to any such subsequent VA examination.  The Board also notes the Board's April 1985 remand, which noted that post service records reflected psychiatric treatment with diagnoses including schizophrenia, depressive neurosis, schizoid personality, and alcohol and drug abuse, and that a VA diagnosis of PTSD in August 1983 was retuned as inadequate for rating purposes, and which instructed that another examination be provided to the Veteran.  This remand was issued to the Veteran in April 1985, which reflects that the Veteran was reasonably on notice that VA was attempting to reconcile his various past psychiatric diagnoses with his current diagnosis of PTSD.  However, again, the Veteran refused to report to the scheduled examination.  

However, regardless of the fact that the June 1983 claim may have been termed and developed by VA as a claim for the disability of PTSD, this does not alter the fact that the 1974 and 1983 claims, and all claims encompassed by these claims, are closely related, pursuant to Court and Federal Circuit precedent.  The Court and Federal Circuit have found claimed disabilities to be closely related such that the implicit denial rule applied to the claims, despite the fact that the implicitly denied claims were termed and developed as the explicitly denied claims.  See Deshotel, 457 F.3d 1258 (a claim for psychiatric disability was implicitly denied where the explicitly adjudicated claim was termed by VA as one for "status post head trauma with post traumatic headaches"); Adams, 568 F.3d 956 (a claim for endocarditis was implicitly denied where the explicitly adjudicated claim was termed and developed by VA as one for "rheumatic valvulitis"); Roberson v. Principi, 251 F.3d 1378 (2001) (a claim for a total disability rating for individual unemployablity due to service-connected disabilities (TDIU) was implicitly denied where the explicitly adjudicated claim was termed and developed by VA as one for service connection for PTSD).  

Also, despite the terminology used or development of the claim, there is no indication in the record that the Veteran was not aware, or that a reasonable person would not have understood, that the claim being termed and developed as one for PTSD was his June 1983 claim for nervous disorders.  Furthermore, as explained above, the claim for nervous disorders used almost the same terminology as the 1974 claim for severe nervous condition, was for the same symptom set, referenced his symptoms and treatment beginning in the early 1970s, included the submission of the April 1975 to August 1976 treatment records reflecting diagnoses of and treatment for schizophrenia, and encompassed the same informal claims for other psychiatric disorders as the 1974 claim of severe nervous condition.  Thus, a reasonable person would have been on notice that a denial of the 1983 claim, however termed, included a denial of the 1974 claim.

Moreover, as discussed below, despite the terminology or development of the claim, given the adjudication of the Veteran's June 1983 claim by the RO and Board in 1984 and 1985, he would reasonably have been on notice that all claims for psychiatric disabilities had failed.

In short, given the fact that the November 1974 and June 1983 claims were essentially identical and the Veteran was reasonably aware of such, the fact that the November 1974 and June 1983 claims encompassed all formal and informal psychiatric claims pending at the time of the Board's November 1985 decision, and the fact that that all psychiatric disabilities claimed were closely related for the purposes of applying the implicit denial doctrine under Court and Federal Circuit precedent, the Board finds that all claims for psychiatric disability pending at the time of the November 1985 Board decision were closely related.



B.  Specificity of Adjudication

The second factor for consideration as to whether the implicit denial doctrine is applicable in this case is the specificity of the adjudication.  Cogburn, 24 Vet. App. at 212, 216.  The Board must determine whether a reasonable person could infer that the prior November 1974 claim for a severe nervous condition and any informal claim for schizophrenia were denied by the November 1985 Board decision and the prior adjudications associated with the June 1983 claim; it must decide whether a reasonable person would have been put on notice that the Veteran's 1974 claim for a "severe nervous condition" and any informal claim for schizophrenia were adjudicated by the November 1985 Board decision that denied compensation benefits for "post-traumatic stress disorder."  Id. at 216.

In making this determination, the Board must consider that the Veteran filed a claim for a nervous disorder, submitted treatment records showing a diagnosis of schizophrenia, received a rating decision denying compensation benefits for post-traumatic stress disorder, continued his appeal for post-traumatic stress disorder, and received a Board decision that denied benefits based on legal criteria unique to post-traumatic stress disorder, i.e. the absence of a recognizable stressor, while also suggesting that the preponderance of the evidence showed that the Veteran most likely suffered from schizophrenia.  Id.

In discussing the specificity of adjudication in implicit denial cases, the Court cited several precedential cases.  The Court noted Adams, 568 F.3d at 963, in which the Federal Circuit found that a Board decision noting review of all the medical reports and an affidavit, and concluding that the evidence did not disclose active rheumatic fever or other cardiac pathology during service, reasonably informed the appellant that a claim for any heart condition, including endocarditis, was denied, and that the facts in Deshotel were similar because "the regional office noted, when it granted [VA benefits] for a head injury, that the claimant's medical examination showed no evidence of psychiatric symptom[s]," and "[u]nder those circumstances, a reasonable veteran would have known that his claim for disability compensation for a psychiatric disorder was denied."  See Id. at 212.  The Court also noted its prior decision in Ingram, 21 Vet. App. at 247-48, where it found that "when Mr. Ingram was informed that his claim for pension benefits was denied because his condition was 'not established as permanent,' he had no reason to know how a disability compensation claim based on [38 U.S.C. § 1151] might have been decided by the regional office."  Id. at 212-13.

In this case, the Board finds that, given the close relationship of the November 1974 and June 1983 claims, and all informal claims encompassed by these claims, VA implicitly denied both any pending 1974 claim for severe nervous condition and the Veteran's 1983 claim for nervous disorders, to include any informal claims for schizophrenia or another psychiatric disorder encompassed by either claim, because a reasonable person would have been put on notice that all such claims had been denied based on the findings made and evidence addressed and discussed by the RO and Board in reaching the conclusion to deny service connection for PTSD.  In accordance with Court and Federal Circuit precedent, the findings made and the evidence addressed and discussed in a VA decision explicitly adjudicating a claim for a benefit is highly pertinent to determining whether another pending claim has been implicitly denied in the decision, particularly with respect to how such findings and evidence pertain to the claim or claims not explicitly adjudicated.  In this case, considering the evidence addressed and discussed in the Board and RO decisions denying the 1983 claim for nervous disorders, with respect to any pending claim relating to the Veteran's 1974 and 1983 claims, VA "addresse[d] the claim in a manner sufficient for [the Veteran] to deduce that the claim was adjudicated."  Ingram, 21 Vet. App. at 246-47.

In discussing the evidence of record, the Board and RO listed all pertinent medical records, with the exception of the VA outpatient treatment report dated in April 1975 reflecting that the Veteran was admitted with an admission diagnosis of schizophrenia.  These records include all symptomatology and diagnoses pertinent to the Veteran's claims, beginning with the November 1974 VA hospitalization report reflecting a diagnosis of depressive neurosis, which is the earliest treatment record.  They also include private treatment records dated from April 1975 to August 1976 reflecting diagnoses of and treatment for schizophrenia and reported complaints and symptoms of delusions, hallucinations, suicidal ideation, depersonalization, anxiety, and depression, and a history of poor family and social adjustment and much difficulty with nerves since combat service in Vietnam.

Moreover, in its November 1985 decision, the Board stated, "The service medical records, including the reports of both enlistment and separation examinations, are negative for any evidence of psychiatric impairment."  In this regard, in the January 1984 rating decision, the RO stated, "SMR's make no reference to any finding, treatment, complaint or diagnosis pertaining to nervous disorder," and in the April 1984 SOC, the RO stated, "Service medical records did not make any reference to any finding, treatment, complaint or diagnosis pertaining to a nervous disorder."

Initially, considering the pertinent Federal Circuit and Court precedent regarding the implicit denial doctrine, the Board's and RO's findings of no evidence of "psychiatric impairment" and "nervous disorder" in the service medical records served to put the Veteran on notice that any pending claims involving psychiatric impairment or nervous disorders had failed.  The Board notes Deshotel, in which the Federal Circuit found that a claim for psychiatric disability had been implicitly denied when a claim for head injuries was adjudicated and service connection was granted for "status post headache trauma with post traumatic headaches," where the RO's decision did not specifically address any claim for psychiatric disability, although it did note in its narrative that the "VA exam shows no psychiatric symptomatology noted at present time," even though service connection for psychiatric disability from the head injury was later granted.  Deshotel, 457 F.3d at 1259-60.  In Ingram, in distinguishing the facts before it from those in Deshotel, the Court explained that "when Mr. Deshotel was informed that his claim for service connection for residuals of a head injury had been granted, and was simultaneously informed that a VA medical examination demonstrated no psychiatric symptoms, he was reasonably on notice that a psychiatric disability was denied.  A present disability is a requirement for an award of service connection and disability compensation benefits.  If the RO's original decision in this case [denying entitlement to nonservice-connected pension] had found no lung disability, that might have been sufficient to put Mr. Ingram on notice that he was not entitled to [38 U.S.C. § 1151] benefits."   Ingram, 21 Vet. App. at 247 (internal citations omitted).

The facts in this case are thus analogous to those in Deshotel.  In Deshotel, where the claimant was informed that his claim for service connection for residuals of a head injury had been granted, and was simultaneously informed that a VA medical examination demonstrated no psychiatric symptoms, he was reasonably on notice that a psychiatric disability was denied, as a present disability is a requirement for an award of service connection and disability compensation benefits.  In the instant case, the Veteran was informed that his claim for service connection for PTSD had been denied both by the RO and the Board, and was each time simultaneously informed either that "[s]ervice medical records did not make any reference to any finding, treatment, complaint or diagnosis pertaining to a nervous disorder" or "[t]he service medical records, including the reports of both enlistment and separation examinations, are negative for any evidence of psychiatric impairment."  As in Deshotel, the Veteran was on notice that his claims for disability manifested by a nervous disorder or psychiatric impairment were denied; a particular injury or disease resulting in disability, incurred coincident with service, was a requirement for an award of service connection and disability compensation benefits.  See 38 U.S.C. § 310 (1982); 38 C.F.R. § 3.303(a) (1985).

Also, in this regard, in Adams, finding the facts similar to Deshotel, the Federal Circuit observed that the Board explicitly noted that it had reviewed the veteran's hospital reports and his affidavit, but found that those records "do not disclose active rheumatic fever or other active cardiac pathology during service," and that such decision reasonably informed the appellant a claim for any heart condition, including endocarditis, was denied.  Adams, 568 F.3d at 963 (Federal Circuit's emphasis).  Similarly, in this case, both the RO and the Board reasonably informed the Veteran that a claim for any psychiatric condition, including schizophrenia, was denied, when it explicitly noted that it had reviewed the Veteran's service medical records, but that such records disclosed no "nervous disorder" or "psychiatric impairment" during service.

Therefore, in light of Federal Circuit and Court precedent, the RO's notation of service medical records not making "any reference to any finding, treatment, complaint or diagnosis pertaining to a nervous disorder," and the Board's notation of the records being "negative for any evidence of psychiatric impairment" in its November 1985 decision, reasonably put the Veteran on notice that any disability manifested by psychiatric impairment was denied.  

Furthermore, again considering the pertinent Federal Circuit and Court precedent, the Board finds that the evidence addressed and discussed in the November 1985 Board decision and associated 1984 RO adjudications explicitly addressing any formal or informal claims for psychiatric disability that may have been pending reasonably put the Veteran on notice that such claims had failed.

In Adams, the Federal Circuit affirmed a Court decision that a veteran's service connection claim for subacute bacterial endocarditis had been implicitly denied in a formal 1951 denial for rheumatic heart disease.  See Adams, 568 F.3d 956.  In upholding the implicit denial, the Federal Circuit agreed with the Court's reasoning that an October 1951 decision denying a claim specifically stated that the RO had considered an affidavit that expressly referred to both rheumatic heart disease and subacute bacterial endocarditis.  Id. at 963.  Thus, although the 1951 decision expressly addressed only the veteran's formal claim for rheumatic heart disease, the decision alluded to the underlying claims in a manner that put the veteran on notice that his informal claim for bacterial endocarditis based on the referenced affidavit was also denied.  Id.  The Federal Circuit further observed that, in its decision, the Board explicitly noted that it had reviewed the veteran's hospital reports and his affidavit, but found that those records "do not disclose active rheumatic fever or other active cardiac pathology during service."  Id. (emphasis added by Federal Circuit).  The Court and the Federal Circuit found that, in those circumstances, the RO's decisions in 1951 and the Board's decision in 1952 "reasonably informed the appellant that a claim for any heart condition, including endocarditis, was denied."  Id.  Thus, the Federal Circuit "concluded that the veteran had received sufficient notice that his claims had been denied, because of the close association of his claims and the fact that in 1951 both the RO and the Board had considered his affidavit and hospital records."  Munro v. Shinseki 616 F.3d 1293, 1299 (2010), citing Adams, 568 F.3d at 963-65.

In Munro, the Federal Circuit held that several informal claims for an increased rating were implicitly denied in a VA decision adjudicating a later, identical formal claim for increase.  The Federal Circuit found that the fact that, in its decision, VA noted that it had considered certain medical reports, one of which was the basis of an informal claim, "was a clear indication that any informal claim raised by the [that] report was also denied."  Munro, 616 F.3d at 1299.  The Federal Circuit observed that a rating decision cited "[o]utpatient treatment reports from the Fargo VA Medical Center dated 03-19-96 to 07-18-97" as evidence VA had considered, which "would have included the medical report upon which Munro's April 1997 informal claim was founded," and that the "fact that the VA denied Munro's September 1997 formal claim while considering this report was a clear indication that any informal claim raised by the April 1997 report was also denied."  Id.  The Federal Circuit further noted that a "reasonable claimant would read the November 1997 RO decision as denying the entire claim for increased benefits based on the records that the veteran alleged were pertinent," and that "even though the May 1995 and April 1997 informal claims were not expressly discussed, upon reading the RO's November 1997 decision, a reasonable claimant would know that he would not be awarded increased benefits for his asserted disability based on those VA medical records."  Munro, 616 F.3d at 1299-1300.

Thus, in Adams and Munro, the Federal Circuit found the implicit denial doctrine to apply where one claim for benefits was explicitly adjudicated but a related pending claim was not specifically addressed, as the claimant was sufficiently put on notice that such pending claim had been implicitly denied where, in explicitly adjudicating the former claim, VA demonstrated that it had considered evidence pertinent to the later, related, but not explicitly adjudicated claim.  In Adams, the rating decision's specific statement that the RO had considered both an affidavit that expressly referred to both the specifically adjudicated disability and the non-specifically adjudicated disability, and associated hospital records, was determined to be sufficient notice that claims for both disabilities had been denied, where the claims were closely related.  In Munro, VA's note in its decision that it had considered certain medical reports, where one of these reports was the basis of the veteran's informal claim, "was a clear indication that any informal claim raised by [that] report was also denied."  Id. at 1299.

In this case, both the RO and Board noted a review of all pertinent medical records, extensively listing them, and discussed each diagnosis upon which each informal claim at issue was based, as well as the evidence related to these diagnoses.  As in Adams and Munro, the Board finds that the RO's and Board's review and discussion of such records and diagnoses would have put a reasonable person on notice that such informal claims had been denied.

In its November 1985 decision, the Board did not specifically reference the VA outpatient treatment report dated in April 1975 reflecting that the Veteran was admitted with an admission diagnosis of schizophrenia.  In this regard, the April 1975 record was prior to the 1983 claim for benefits, was the initial record received reflecting a diagnosis of schizophrenia, and therefore can be considered the Veteran's informal claim for schizophrenia, submitted in connection with his explicit 1974 claim for severe nervous condition.  However, the Board notes that the April 1975 VA note, while listing a diagnosis of schizophrenia, does not list related symptoms or further describe the Veteran's psychiatric problems in any other way.  Conversely, the numerous treatment private treatment records dated from April 1975 to August 1976 reflecting diagnoses of and treatment for schizophrenia, which were explicitly considered and discussed by the RO in 1984 and by the Board in its November 1985 decision, extensively document the Veteran's symptomatology and problems related to schizophrenia, and it is clear from the RO's and Board's decisions that each recognized the multiple schizophrenia diagnoses of record and reviewed the records relating to that disorder.  Thus, as in Munro, VA's discussion in its decision reflecting that it had considered medical evidence extensively documenting the Veteran's informal claim for schizophrenia "was a clear indication" that such informal claim "was also denied."  See Id.

The Board recognizes the argument, raised in the January 2009 brief submitted by the Veteran's attorney, that the basis of the Board's 1985 denial of service connection for PTSD was not sufficient to put the Veteran on notice that all of his pending claims for psychiatric disorders, specifically the November 1974 claim for severe nervous condition and all subsequent, associated informal claims for psychiatric disorders prior to the June 1983 claim, had been denied, because neither a clinical diagnosis of PTSD nor verification of a stressor is a requirement for establishing service connection for any other psychiatric disorder, to include schizophrenia.  The Board notes that the RO denied the Veteran's claim in the 1984 rating decision and SOC on the basis that the evidence did not reveal a recognizable stressor; the November 1985 Board decision denied service connection for PTSD on the basis that "the record was insufficient for the Board to conclude that that Veteran, in fact, had a posttraumatic stress disorder caused by military service," as the evidence did not confirm the presence of PTSD and the Veteran's in-service stressors "had not been clearly delineated."

In articulating the basis for its denial in November 1985, it noted that service connection for PTSD was ultimately predicated upon a clinical diagnosis of same supported by certain requisite findings, that a diagnosis of PTSD was not supported by a clear description of traumatic events or other recognized criteria, and that the preponderance of the medical evidence suggested that the Veteran's post service emotional and adjustment difficulties were manifestations of schizophrenia.  The Board recognizes the Court's observation that the Veteran "received a Board decision that denied benefits based on legal criteria unique to post-traumatic stress disorder, i.e. the absence of a recognizable stressor, while also suggesting that the preponderance of the evidence showed that the [Veteran] most likely suffered from schizophrenia."  Cogburn, 24 Vet. App. at 216.  

The Board acknowledges that the basis of the Board's 1985 explicit denial of PTSD may not have been an adequate basis to deny a claim for schizophrenia, or any other related psychiatric disorder.  However, the applicability of the implicit denial doctrine is not predicated on whether the basis of the explicit decision would be adequate to deny the implicitly denied claim.  As demonstrated in Federal Circuit and Court precedent, in determining the effect of the basis of an explicit decision of a claim on whether another claim has been implicitly denied, the question is not whether the basis of the decision would be sufficient to deny any unaddressed, pending claims, or even whether the basis of the decision, alone, would be adequate to put the claimant on notice that another claim had been implicitly denied.  In this regard, in Deshotel, where a claim for service connection for psychiatric disability was found to be implicitly denied, there was no articulated basis of the denial of any issue because there was no denial, as the explicit adjudication was the grant of service connection for post traumatic headaches.  See Deshotel, 457 F.3d at 1259-60 (finding a claim for psychiatric disability was implicitly denied when a claim for head injuries was adjudicated and service connection was granted for "status post head trauma with post traumatic headaches," where the RO's decision did not specifically address any claim for psychiatric disability, although it noted in its narrative that the "VA exam shows no psychiatric symptomatology noted at present time").  Similarly, in the cases of Andrews v. Nicholson, 421 F.3d 1278 (2005) and Roberson, 251 F.3d 1378, the Federal Circuit found a claim for a total disability rating for individual unemployablity due to service-connected disabilities (TDIU) to have been implicitly denied where the articulated basis of the decision did not relate to a TDIU, as the explicitly adjudicated issues were for an increased rating and for service connection, respectively.  See Andrews, 421 F.3d 1278 (finding an informal claim for TDIU to have been finally decided in the adjudication of a claim for an increased rating); Roberson, 251 F.3d 1378 (finding an informal claim for TDIU to have been finally decided in an adjudication granting service connection for PTSD).  

Rather, the question is whether the basis of the denial would, when read with the decision and the record as a whole, render that decision inadequate notice of an implicit denial of a claim, such that VA cannot be said to have "addresse[d] the claim in a manner sufficient for [the Veteran] to deduce that the claim was adjudicated."  Ingram, 21 Vet. App. at 246-47.

In this case, the Board finds that, regardless of the articulated basis of the RO's 1984 denials or the Board's November 1985 denial of service connection for PTSD, given the relatedness of the pending claims and nature of the benefits sought, and the evidence reviewed and discussed and the findings made in the decisions, such decisions addressed the Veteran's claims in terms sufficient for the Veteran to understand that his 1983 claim for nervous disorders and 1974 claim for severe nervous condition, as well as all informal claims for psychiatric disability encompassed by these claims, had failed.

In determining this, the Board recognizes the case of  Ingram, where the Court found that implicit denial of a claim for benefits under 38 U.S.C. §1151 was improper where there was an explicit denial of a claim for nonservice-connected pension, where the basis of the denial was inapplicable to the former claim: "[W]hile the regional office's original decision denied Mr. Ingram's claim for pension benefits because he did not establish that he was permanently disabled, an award of disability compensation under section 1151 does not require that a disability be permanent.  Thus, the regional office's explanation of its rejection of Mr. Ingram's non-service-connection claim for pension benefits did not give Mr. Ingram reasonable notice that it was also rejecting his claim for disability compensation under section 1151."  Adams, 568 F.3d. at 962; see Ingram, 21 Vet. App. 232.

However, the present case is distinguishable from Ingram.  In this case, as discussed above, the claims at issue are closely related service connection claims for psychiatric disability, while in Ingram, the Court found it significant that the Veteran's claim for benefits under 38 U.S.C. § 1151, "which treats a disability as if it were service-connected," was "in no way related to his claim for a non-service-connected pension."  See Ingram, 21 Vet. App. at 247.  Furthermore, in the present case, as in Deshotel, Adams, and Munro, and in contrast to Ingram, there were other elements of the adjudication that put the Veteran on notice of the implicit denial of his claims, including the evidence reviewed and discussed and the finding made regarding the lack of any evidence of in-service psychiatric impairment.  See Deshotel, 457 F.3d 1258; Adams, 568 F.3d 956; Munro, 616 F.3d 1293.  Had the 1984 RO decisions and November 1985 Board decision not contained these other elements, and instead relied on the basis of the denial of service connection for PTSD, alone, to put the Veteran on notice that his claims other than PTSD had been denied, implicit denial of such claims may not have been proper.  

In this regard, the Court in Ingram actually suggested that, had such additional findings or evidence pertaining to the veteran's 38 U.S.C. § 1151 claim been discussed in the decision, it may have been enough to put the veteran on notice that the claim had been denied, despite not being closely related to the explicitly denied claim for nonservice-connected pension.  See Ingram, 21 Vet. App. at 247.  In suggesting this, the Court distinguished the facts in Ingram from those in Deshotel: 

"[W]hen Mr. Deshotel was informed that his claim for service connection for residuals of a head injury had been granted, and was simultaneously informed that a VA medical examination demonstrated no psychiatric symptoms, he was reasonably on notice that a psychiatric disability was denied.  A present disability is a requirement for an award of service connection and disability compensation benefits.... If the RO's original decision in this case had found no lung disability, that might have been sufficient to put Mr. Ingram on notice that he was not entitled to section 1151 benefits.  However when Mr. Ingram was informed that his claim for pension benefits was denied because his condition was 'not established as permanent,' he had no reason to know how a disability compensation claim based on section 1151 might have been decided by the RO."  Id. at 247.

Furthermore, the Board notes that the Court required the Board to consider the fact that the Veteran "received a Board decision that denied benefits based on legal criteria unique to post-traumatic stress disorder, i.e. the absence of a recognizable stressor, while also suggesting that the preponderance of the evidence showed that the [Veteran] most likely suffered from schizophrenia."  Cogburn, 24 Vet. App. at 216.  In this regard, again, the RO's denials were based on the absence of a recognizable stressor, and the Board's decision was based on both the absence of a specific stressor, and the absence of a current PTSD disability, after the Veteran failed to report to his scheduled VA examinations.

Initially, the Board notes that 38 C.F.R. § 3.304(f), which establishes the unique legal criteria for PTSD, including the requirement of "medical evidence establishing a clear diagnosis of the condition, credible supporting evidence that the claimed inservice stressor actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed inservice stressor," was not effective until May 19, 1993, which is well after the November 1985 Board decision.  See 58 FR 29110, May 19, 1993; 38 C.F.R. § 3.304(f) (1993).  At the time of the November 1985 Board decision, the legal criteria for service connection for PTSD were the same as for other psychiatric disabilities.  See 38 U.S.C. § 310 (1982); 38 C.F.R. § 3.303 (1985).  

However, even assuming that the Board decision had denied benefits based on legal criteria unique to service connection for PTSD, the Board nonetheless finds that the other psychiatric diagnoses were implicitly denied in the decision.  Implicit denials of benefits may be based on legal criteria unique to the explicitly denied claim.  In this regard, the Board again notes the Federal Circuit's decisions in Roberson, 251 F.3d 1378, and Andrews, 421 F. 3d 1278.  In Roberson,  the veteran's informal claim for TDIU was not specifically adjudicated by the RO in granting service connection for PTSD, but the Federal Circuit nonetheless found it to have been finally decided, and not still pending, as "Roberson's original medical disability claim was decided by the RO and is the claim for which Roberson seeks the highest rating possible.  Ratings decisions by [VA] are deemed 'final and binding ... as to conclusions based on the evidence on file at the time [VA] issues written notification of the decision.'"  Roberson, 251 F.3d at 1383-84 (citations omitted).  Likewise, in Andrews, the Federal Circuit found that, although an informal claim for TDIU was raised in a claim for an increased rating, it was implicitly denied when the increased rating claim was adjudicated, so that the informal TDIU claim was not still pending after the adjudication became final, even though the RO did not acknowledge or discuss any TDIU claim.  See Andrews, 421 F.3d at 1281-1284.

In this regard, the criteria for establishing a TDIU, which involves establishing that a claimant is unable to secure or follow a substantially gainful occupation where a schedular rating is less than total, is substantially different than the criteria for establishing service connection, which involves establishing that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces or was aggravated therein.  See 38 C.F.R. §§ 3.303, 4.16 (2011).  It is also substantially different from the criteria for a establishing a schedular rating, which involves establishing a percentage rating based on specified criteria for individual diseases and injuries through a rating schedule.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.71-4.150 (2011).

In Roberson and Andrews, while the criteria for establishing service connection and a higher schedular rating were statutorily and substantively unique to the criteria for establishing a TDIU, and vice versa, the claimant was still considered to have been put on notice that a claim for a TDIU was denied in a decision denying service connection or a higher rating.

Rather, pursuant to the pertinent Federal Circuit and Court case law, different legal criteria for the explicitly and implicitly denied claims have only been problematic in applying the implicit denial doctrine where the nature of the claims or benefits sought have been fundamentally different, and the language of the denial has not "addresse[d] the claim in a manner sufficient for a claimant to deduce that the claim was adjudicated."  Ingram, 21 Vet. App. at 246-47.  In Ingram, the Court distinguished the facts from Andrews and Roberson, again pointing to the relatedness of the claims, as the claims at issue were found not to be related and the decision did not address one of the claims in any respect that would have given the appellant notice that it was denying that claim.  The Court observed that, in the later two cases, "Mr. Roberson and Mr. Andrews received general notice of the denial of their respective TDIU claims in their respective RO decisions assigning a particular disability rating," which could be understood by considering "the nature of a TDIU claim," as "under some circumstances TDIU may be sought as part of an initial award of disability compensation benefits or as a type of increased-rating claim."  Ingram, 21 Vet. App. at 248.  However, in Ingram, where the Veteran's claim for benefits under 38 U.S.C. § 1151 was "in no way related to his claim for a non-service-connected pension," as "the RO decision expressly denied a claim for non-service-connected pension and did not address a claim for disability compensation under 38 U.S.C. § 1151 in any respect that would have given the appellant notice that it was denying such a claim, the RO decision did not constitute a final decision on any pending section 1151 claim."  Id. at 255.

Furthermore, in Ingram, the Court noted that a claimant could have notice of the denial of a claim, even if he does not have a full understanding of the basis of a denial:

"It is reasonable to say that an appellant who receives a disability rating that is less than 100% has notice of how his conditions have been rated and has the opportunity to appeal the rating decision.  Even if he does not have a clear understanding of TDIU, he does have a clear statement of which disability is being rated and the fact that the Secretary has declared it to be less than 100% disabling.  Hence, an appellant's ignorance of a particular reason for the denial of a total disability rating does not preclude him from understanding that an appealable decision has been made concerning his claims."  Id. at 248.

In this case, the facts are closer to Andrews, Roberson, and other cases where implicit denial was found to be acceptable, than they are to Ingram.  The claims explicitly and implicitly adjudicated were closely related, and the benefits sought by the Veteran in both 1974 and 1983 were for compensation for his psychiatric disability and related symptomatology, identified by the Veteran as severe nervous condition and nervous disorders, and variously diagnosed as several psychiatric disorders, on the basis that such disability and symptoms were related to his service.  Even if the Veteran did not have a clear understanding of schizophrenia, PTSD, or any other such psychiatric disability, given the relatedness of his claims and the findings and statement of evidence included in the RO's 1984 decision and Board's November 1985 decision, he had a clear statement that his claims for compensation for his psychiatric disability and related symptomatology had been denied, and any ignorance of a particular reason for the denial of service connection for any such disability did not preclude him from understanding that an appealable decision had been made concerning his claims.

In short, given the close relatedness of the 1974 and 1983 claims and all of the informal claims for psychiatric disabilities encompassed by those claims, even if  the basis of the Board's November 1985 denial of service connection for PTSD, alone, including the absence of a current PTSD disability and absence of a recognizable in-service stressor, would not have provided reasonable notice that claims for psychiatric disabilities other than PTSD had been denied, the decision as a whole, which included a review of the Veteran's extensive psychiatric treatment for schizophrenia and other psychiatric diagnoses, as well as the statement that "[t]he service medical records, including the reports of both enlistment and separation examinations, are negative for any evidence of psychiatric impairment," would have provided a reasonable person notice that all such claims for psychiatric disability and related symptomatology had failed.

Finally, the Board recognizes the Court's opinion subsequent to Cogburn in Locklear v. Shinseki, 24 Vet. App. 311 (2011), in which the Court held that the Board erred in finding entitlement to a TDIU to have been implicitly denied in RO and Board decisions from 1983 through 1987 explicitly addressing claims for a higher schedular rating for schizophrenia, where a 1983 Board decision granting a 10 percent rating for schizophrenia found a claim for a TDIU to have been raised, referred the issue to the RO for issuance of an SOC, and asserted that the Board did not have jurisdiction of the issue at the time, and the TDIU matter was never adjudicated.  See Locklear, 24 Vet. App. at 311.  The Court held that because the 1983 Board decision "explicitly separated the adjudication of entitlement to TDIU from the adjudication of the appropriate schedular rating for schizophrenia and no subsequent SOC or decision specifically adjudicated or otherwise specifically addressed entitlement to TDIU," the Board "erred in finding that entitlement to TDIU, once explicitly separated for independent adjudication, implicitly was denied by decisions on entitlement to a schedular rating for schizophrenia."  Id. at 318.  The Court reasoned that implicit denial did not apply where VA "explicitly separates the adjudication of one disability rating or benefit from another," as "upon seeing a part of a claim broken out for separate adjudication, a reasonable person would expect to see a specific decision on the part that was separated, or at least some specific indication that the separated part was adjudicated."  Id. at 316 (Court's emphasis).  Furthermore, the Court emphasized that "[b]ecause the Board referred the responsibility of the adjudication of entitlement to TDIU to the RO for the preparation of an SOC, without some other fact that could imply notice, a reasonable person would understand that an SOC addressing TDIU was a necessary predicate to any subsequent decision on entitlement to TDIU."  Id. at 317.

However, in the current case, VA never indicated at any point that the Veteran's service connection claim had been bifurcated in any way, or that any claim or aspect of a claim was to be separately adjudicated or readjudicated at a later time.  The Board did not, in its November 1985 decision, refer or remand any claim or part of a claim to the RO or otherwise indicate that any part of the appeal had been broken out for separate adjudication.  Thus, while the Board has considered the Court's decision in Locklear, as the facts in the instant case are distinguishable in relevant part, the Court's decision does not alter to applicability of the implicit denial doctrine in this case.

In this case, the Board finds that, despite the articulated bases of the RO's 1984 denials or the Board's November 1985 denial of service connection for PTSD, given the close relatedness of the pending claims for service connection for psychiatric disabilities and nature of the benefits sought, and the evidence addressed and discussed and the findings made in reaching the conclusion to deny service connection for PTSD, such decisions addressed the Veteran's claims in terms sufficient for the Veteran to understand that his June 1983 claim for nervous disorders and November 1974 claim for severe nervous condition, as well as all informal claims for psychiatric disability encompassed by these claims, had failed.  Thus, the Board finds that a reasonable person would have been put on notice that the Veteran's November 1974 and June 1983 claims and any informal claims encompassed by these claims were adjudicated unfavorably in the November 1985 Board decision that denied service connection for PTSD and the prior adjudications associated with the June 1983 claim.  

C. Timing of claims

Also "highly significant" to an implicit denial doctrine analysis is the timing of claims.  Cogburn, 24 Vet. App. at 213, citing Adams, 568 F.3d at 964.  The Court in Cogburn noted that the timing of the claims in the instant case is distinguishable from the timing of the claims filed in Adams and Deshotel: in Deshotel, the two claims in question were filed simultaneously; in Adams, they were filed six months apart; and here, there was a span of approximately nine years between the date that the Veteran first filed his claim for a nervous condition in 1974 and the date that he filed another claim for a nervous disorder in June 1983.  Id. at 216-217. The Board must therefore consider whether this nine-year gap would allow for the Veteran to reasonably determine that his 1974 compensation claim was implicitly denied by the adjudication of his subsequent claim, especially given that there were several psychiatric diagnoses noted in the record.  Id. at 217.

The Board acknowledges that the nine-year time lapse between the Veteran's November 1974 and June 1983 claims for severe nervous condition and nervous disorders might indeed have weighed heavily in this case if not for its particular circumstances.  However, given these circumstances, including the close relationship of the claims, the Veteran's specific reference in his 1983 claim to his symptoms and treatment beginning in the early 1970s, the Veteran's 1983 submission of 1975 to 1976 private treatment records for schizophrenia, and the RO's and Board's adjudications of the Veteran's claim in 1984 and 1985 addressing the evidence of the Veteran's claims since 1974, the Board finds that, even considering the nine-year span between the Veteran's two claims for service connection, a reasonable person would have determined that the 1974 claim was implicitly denied by the adjudication of his subsequent 1983 claim.  

In considering the effect of the time lapse between the claims, the Board must consider the strong relatedness of the Veteran's explicit claims (for severe nervous condition and for nervous disorders), and the fact that his any informal claim for service connection for a psychiatric disorder prior to the 1983 claim was encompassed in the 1974 claim for severe nervous condition.  The Board must also consider that the Veteran's 1983 claim for "Nervous Disorders (Began soon after discharge began treatment in 1972)," specifically referenced the prior disability and symptoms he claimed in 1974, as well as the treatment records providing the basis of his informal claims, and that, in connection with his 1983 claim, the Veteran submitted numerous private treatment records, dated from April 1975 to August 1976, reflecting diagnoses of and treatment for schizophrenia.

In this case, timing would weigh more heavily against application of the implicit denial doctrine if the relationship of the explicitly and implicitly denied claims were less strong; in this regard, timing would be essentially a non-factor where the claims are identical.  See Williams, 521 F.3d at 1351 (a subsequent final adjudication of a claim which is identical to a pending claim that had not been finally adjudicated terminates the pending status of the earlier claim, as the later disposition, denying the claim on its merits, also decides that the earlier identical claim must fail; the notice given that the later claim has been disallowed informs the veteran that his claim for service connection has failed, and affords the veteran the opportunity for appeal to the Board, and if necessary to the Court, so that he might demonstrate that his claim for service connection should have been sustained); see also Munro, 616 F.3d at 1296.

Also, again, all of the Veteran's formal and informal claims since the time of his original November 1974 claim, and the extensive evidence pertaining to them, were specifically considered in the RO's adjudications in 1984 and the Board's adjudication of the Veteran's claim in November 1985.  These adjudications further put the Veteran on notice that any such psychiatric disorders diagnosed since 1974 and the treatment of them were being considered by VA in adjudicating the Veteran's claim.

Again, the Board acknowledges that the timing of claims is highly significant to an implicit denial doctrine analysis, and that, in many cases, a nine-year time span between claims would weigh heavily in such analysis.  However, the Board must consider the particular circumstances of the instant case, which include: the strong relatedness of the claims; the Veteran's specific reference in his1983 claim to his symptoms and treatment beginning in the early 1970s, which were the prior disability and symptoms he claimed in 1974; the Veteran's 1983 submission of 1975 to 1976 private treatment records for schizophrenia; and the RO's and Board's adjudications of the Veteran's claim in 1984 and 1985 addressing the evidence pertinent to the Veteran's claims of record since 1974.  Given these circumstances, the Board finds that a reasonable person would have determined that the Veteran's 1974 compensation claim was implicitly denied by the adjudication of his subsequent 1983 claim, despite the nine-year gap between his claims for service connection and multiple psychiatric diagnoses of record.

D.  Representation

Finally, pursuant to Cogburn, the Board should account for the fact that the Veteran was represented by organizational aides prior to his appeal to the Court, and make any findings of fact as to how the Veteran's representation affected his appeal or the prior adjudications of his claims.  See Cogburn, 24 Vet. App. at 217.  The Court in Cogburn noted the Board's duty to sympathetically construe a veteran's claim, but that representation might be a factor in determining the degree to which a veteran's pleading is liberally construed.  Id. at 213. 

In discussing the Board's duty to consider representation in implicit denial analysis, the Court observed that, at the time of his November 1974 claim, the Veteran was represented by the Disabled American Veterans, and at the time of his June 1983 claim he was represented by Veterans of Foreign Wars, who continued to represent the Veteran before the Board.  Id. at 217.  It also noted that he was subsequently represented by different veterans organizations.  The Court cited Comer v. Peake, 552 F.3d 1362, 1369 (Fed. Cir. 2009), for the proposition that representation by veterans organization is not equivalent to representation by a licensed attorney, as, while veterans service organizations provide invaluable assistance to claimants , they are not generally trained or licensed in the practice of law.  Id.  The Court further noted that whether the Veteran is represented by an attorney plays a role in determining the degree to which a pleading will be liberally construed in implicit denial doctrine analysis, and that whether a claimant is represented is particularly relevant to what disability was initially claimed and how any decision based on the implicit denial doctrine is interpreted.  Id. 

Considering Clemons, as noted above, a liberal reading of each claim made in this case suggests that the nature of the benefits being sought was service-connected compensation for a general set of symptoms, explicitly claimed as severe nervous condition in 1974 and as nervous disorders in 1983, and encompassing all disability or disorders reasonably raised by the evidence of record relating to such symptom set; this includes depressive neurosis, schizophrenia, PTSD, and all other psychiatric disorders for which evidence was submitted.  Moreover, the Board has liberally construed all claims and pleadings by the Veteran in this case, and finds that no construction by VA of any claim or pleading at any other time has prejudiced the Veteran by virtue of the fact that he lacked legal representation.  In this regard, to the extent that VA in 1984 and 1985 failed to liberally construe the Veteran's 1974 or 1983 claims as claims for psychiatric disability other than PTSD, for the reasons discussed above, the Veteran was reasonably put on notice that his pending claims for psychiatric disability had failed through the 1984 and 1985 RO and Board adjudications.  See Andrews, 421 F.3d 1278 (while the RO and Board are required to sympathetically read all pleadings filed pro se, when VA violates this rule by adjudicating a claim but failing to construe the veteran's pleadings to raise a related claim, such related claim is not considered unadjudicated but the error is instead properly corrected through a clear and unmistakable evidence motion); see also Roberson, 251 F.3d 1378.  

Regarding the effect of attorney representation on how any decision has been interpreted, "the standard to be applied when analyzing the specificity of an adjudication in an implicit denial doctrine analysis is that of a reasonable person."  Cogburn, 24 Vet. App. at 216.  As discussed above, the Board has applied the "reasonable person" standard in determining that the Veteran had been put on notice that any pending claims for psychiatric disability had been subsumed in the November 1985 Board decision, and has not applied any standard requiring legal expertise; the Board has not assumed any legal representation from the time of the Veteran's November 1974 claim to that of the November 1985 Board decision that might have altered the degree to which any pleading should be liberally construed in implicit denial doctrine analysis or how any decision based on the implicit denial doctrine would be expected to be interpreted.  

Thus, as the Board has liberally construed the Veteran's claims and pleadings in this case, as any previous failure to liberally construe a pleading has been found to be nonprejudicial, and as the Board has applied the reasonable person standard in applying the implicit denial doctrine, the Board finds that the Veteran has not been prejudiced by a lack of legal representation at any point relevant to the instant case.  Thus, the Board's implicit denial doctrine analysis is not altered in this case by the fact that the Veteran was not, until well after the November 1985 Board decision, represented by an attorney.

E. Conclusion

For the reasons given above, the Board finds that any pending claims of entitlement to service connection for psychiatric disability, to include severe nervous condition, nervous disorders, schizophrenia, and depressive neurosis, were implicitly denied in the November 1985 Board decision, in which entitlement to service connection for PTSD was explicitly denied.  Again, the Board has considered the essentially identical November 1974 claim for severe nervous condition and June 1983 claim for nervous disorders, which encompassed all formal and informal psychiatric claims pending at the time of the Board's November 1985 decision, and the fact that all psychiatric disabilities claimed were closely related for the purposes of applying the implicit denial doctrine under Court and Federal Circuit precedent.  It has also considered the Board's November 1985 adjudication as a whole, which addressed the Veteran's extensive psychiatric treatment for schizophrenia and all other psychiatric diagnoses that may have constituted informal claims, and contained the finding that "[t]he service medical records, including the reports of both enlistment and separation examinations, are negative for any evidence of psychiatric impairment."  Accordingly, the Board finds that the November 1985 Board decision explicitly denying PTSD reasonably put the Veteran on notice that any such pending claims for psychiatric disability other than PTSD had been decided unfavorably.  The Board finds this to be the case even given the nine-year span between the 1974 and 1983 claims, and the fact that the Veteran had not been represented by an attorney at any point prior to the time that the November 1985 Board decision became final.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against a finding that a claim for a psychiatric disorder was not implicitly denied in the Board's November 1985 decision, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011); Gilbert, 1 Vet. App. at 53-56.

Thus, the implicit denial doctrine is applicable in this case with respect to any claim for entitlement to service connection for a psychiatric disability other than PTSD, to include severe nervous condition, nervous disorders, schizophrenia, and depressive neurosis, which may have been pending at the time of the November 1985 Board decision, and the Veteran's constitutional right to a fair adjudication of his claims for benefits has not been violated.  See Cushman, 576 F.3d at 1298; Cogburn, 24 Vet. App. 205.

The November 1985 Board decision was not appealed, and VA has not received or associated with the claims file any relevant official service department records that existed and had not been associated with the claims file at the time of the November 1985 decision.  Therefore, the November 1985 Board decision is final as to the claim of entitlement to service connection for any psychiatric disability, to include severe nervous condition, nervous disorders, PTSD, schizophrenia, and depressive neurosis.  38 U.S.C. § 4004(b) (1982), 38 C.F.R. §§ 19.104 (1985); currently 38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  

V.  Earlier Effective Date

As noted in the introduction above, the Board finds that the November 1993 statement from the Veteran's then attorney stating that he was filing a claim on behalf of the Veteran for "redetermination of the effective date of his 100% disability from Nov 1, 1991, to a date in 1974 when he first filed a claim for nervous condition, or to such other date as is established by the evidence" is a notice of disagreement with the RO's assigned October 1, 1991, effective date of the grant of service connection for PTSD in the July 1993 rating decision.  In this regard, the Board notes the March 1994 response letter from the RO to the Veteran's attorney stating that the RO recognized the attorney as the Veteran's representative on the issue of "effective date of 100% evaluation of service connected post traumatic stress disorder," pending the attorney's reply to the letter, which indicates that the RO considered the November 1993 statement to have been a notice of disagreement with the effective date assigned in the July 1993 rating decision.

Furthermore, the RO's March 2004 SOC, in which it denied entitlement to an earlier effective date of service connection for PTSD, and determined that the previous denial of service connection for a nervous condition, claimed November 29, 1974, had already been adjudicated as a claim for PTSD and remained denied, addressed the Veteran's claim for an earlier effective date of service connection for PTSD on its merits.  In this regard, in the SOC, the RO acknowledged the letter received from the Veteran's Member of Congress in July 1988, but stated that, at that time, all of the requirements of service connection had not been met.  The RO further stated that, on October 1, 1991, the Veteran reopened his claim for PTSD and submitted a detailed stressor letter in March 1992, and that, following verification of his claimed stressors, service connection for PTSD was granted effective October 1, 1991, the date of his reopened claim.  The RO further stated that entitlement to service connection back to July 1988 could not be established as the Veteran had not provided the required stressor evidence the RO requested prior to the date of his reopened claim of October 1, 1991.

In May 2004, the Veteran filed a timely substantive appeal to the Board.  Thus, the Board finds that the claim for an effective date prior to October 1, 1991, for the grant of service connection for PTSD or another acquired psychiatric disorder, is properly before the Board.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that an effective date of July 20, 1988, but no earlier, for the grant of service connection for PTSD is warranted. 

The record reflects that, subsequent to the Board's final November 1985 decision, the earliest formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement to a benefit was the July 20, 1988, communication from a United States Member of Congress, with an attached statement from the Veteran to the Member stating that he had filed a claim for disability for PTSD with VA but had been denied because he was unable to recount his war experiences, and that it was evident from his post-service records that his problems were service-connected and dating back to 1972.  As this communication evidences a belief in entitlement to a benefit, and a liberal reading of the communication suggests an intent to apply for service connection benefits for PTSD or other psychiatric disability, and as it was received from the Member of Congress to which the Veteran sent the communication, the Board finds it to be an informal claim to reopen the Veteran's previously denied claim for service connection for PTSD or other psychiatric disability.

Furthermore, this July 20, 1988, claim was pending when the RO subsequently developed the Veteran's reopened service connection claim for PTSD and granted it in July 1993.  Thus, resolving reasonable doubt in the Veteran's favor, the Board finds that service connection was warranted effective the July 20, 1988, date of the Veteran's claim to reopen.  

The Board notes the March 2004 SOC, in which the RO acknowledged the letter received from the Veteran's Member of Congress in July 1988, but stated that, at that time, all of the requirements of service connection had not been met, and that entitlement to service connection back to July 1988 could not be established as the Veteran had not provided the required stressor evidence the RO requested prior to the date of his reopened claim of October 1, 1991.  However, the RO further stated that, on October 1, 1991, the Veteran reopened his claim for PTSD and submitted a detailed stressor letter in March 1992, and that, following verification of his claimed stressors, service connection for PTSD was granted effective October 1, 1991, the date of his reopened claim.  The Board also notes the July 1993 rating decision granting service connection for PTSD and assigning an effective date of October, 1, 1991, on the basis that this was the date that the Veteran's reopened claim was received.

The Board recognizes that the Veteran's claim to reopen was not developed until after October 1, 1991, and that, therefore, the March 1992 stressor letter, which provided a basis of the grant of service connection, had not yet been received.  However, despite this, the RO has continually supported the effective date for service connection of October 1, 1991, on the basis that this was the date of the Veteran's reopened claim for service connection, despite the fact that his stressors had subsequently been verified.  As the Board finds that July 20, 1988, is the date of the Veteran's reopened claim, resolving reasonable doubt in the Veteran's favor, an effective date of July 20, 1988, is warranted in this case.

However, as the record reflects that, subsequent to the Board's final November 1985 decision, no earlier formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement to a benefit was received than the July 20, 1988, communication, and the Veteran has not asserted otherwise, an earlier effective date than July 20, 1988, for the grant of service connection for PTSD or any other psychiatric disorder is not warranted. 

Accordingly, the Board finds that an effective date of July 20, 1988, but no earlier, for the grant of service connection for PTSD, is warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the assignment of any earlier effective date than July 20, 1988, to that extent, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011); Gilbert, 1 Vet. App. at 53-56.


ORDER

Entitlement to an effective date of July 20, 1988, but no earlier, for the grant of service connection for PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


